Name: Regulation (EEC) No 272/72 of the Council of 7 February 1972 on the financing of intervention expenditure in respect of the market in fishery products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 84 Official Journal of the European Communities 9.2.72 Official Journal of the European Communities No L 35/1 REGULATION (EEC) No 272/72 OF THE COUNCIL of 7 February 1972 on the financing of intervention expenditure in respect of the market in fishery products THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 729/701 of 21 April 1970 on the financing of the common agricultural policy, and in particular Article 3 (2 ) thereof : Having regard to the proposal from the Commission ; Expenditure in respect of the market in fishery products incurred as a result of the following measures shall , in pursuance of Articles 2 and 3 ,' be financed by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund : ( a) financial compensation granted to producers ' organizations in pursuance of Article 10 of Regulation (EEC) No 2142/70 ; (b ) the buying-in of sardines and anchovies provided for in Article 11 of that Regulation, after deducting, except in the case of free distribution , the value of the product disposed of ; ( c ) private storage aid provided for in Article 14 of that Regulation; ( d ) compensation granted to tunny producers , provided for in Article 15 of that Regulation ; (e ) free distribution of products which have been withdrawn or bought-in in pursuance of Articles 10 and 11 respectively of that Regulation . Whereas general rules governing financing by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund should be laid down for each sector of the common organization ' of the market ; Whereas financial compensation granted to producers' organizations, the buying-in of sardines and anchovies by bodies or natural or legal persons appointed for this- purpose, private storage aid; ¢ compensation granted to tunny producers and free distribution of products which have been withdrawn or bought in are measures taken within the framework of the intervention system laid down in Council Regulation (EEC) No 2142/702 of 20 October 1970 on the common organization of the market in fishery products ; Article 2 Whereas in certain cases the disposal of products bought in by the intervention agency provides receipts which should be deducted from the expenditure financed by the Fund ; 1 . Expenditure for the purposes of Article 1 ( a ), ( c ) and (d ) shall be equal to the amounts paid in accordance with Articles 10, 14 and 15 of Regulation (EEC) No 2142/70 and with the provisions adopted in implementation of those Articles . 2 . Expenditure for the purposes of Article 1 (b ) shall be equal to the buying-in expenditure incurred in accordance with Article 11 of Regulation (EEC) No 2142/70 and with the provisions adopted in implementation of that Article, after deducting the amount of any net receipts obtained from the disposal of products by the bodies or natural or legal persons appointed for this purpose . 1 OJ No L 94, 28.4.1970, p . 13 . 2 OJ No L 236, 27.10.1970, p . 5 . Official Journal of the European Communities 85 Article 3  distance not less than 200 kilometres but less than 400 kilometres : 24 units of account/1000 kilogrammes of fish ;  distance not less than 400 kilometres : 31 units of account/1000 kilogrammes of fish . Article 4 The total amount of the expenditure incurred as a result of the free distribution mentioned in Article 1 ( 1 ) ( e ) shall be determined as shown below on the basis of the distance between the place of warehousing and the distribution point :  distance less than 25 km : 10 units of account/1000 kilogrammes of fish ;  distance not less than 25 kilometres but less than 200 kilometres : 16 units of account/1000 kilo ­ grammes of fish ; This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 February 1971 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 February 1972 . For the Council The President J. P. BUCHLER